            Case 1:20-cv-02107-JEB Document 28 Filed 01/22/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                  )
                                  )
NATIONAL ASSOCIATION OF THE DEAF, )
                                  )
      et al.,                     )
                                  )
     Plaintiffs,                  )                       Civil Action No. 1:20-cv-02107 (JEB)
                                  )
v.                                )
                                  )
                         1
JOSEPH R. BIDEN, et al.,          )
                                  )
     Defendants.                  )
                                  )
                                  )

            CONSENT MOTION TO STAY PROCEEDINGS PENDING APPEAL

          Defendants respectfully move to stay further district court deadlines and proceedings

pending final resolution of Defendants’ appeal from this Court’s Order granting Plaintiffs’

motion for preliminary injunction, ECF No. 22. To be clear, Defendants do not seek to stay the

injunction itself. In the absence of a stay of proceedings, Defendants’ response to the Complaint

would be due January 22, 2021. Pursuant to Local Civil Rule 7(m), the parties have conferred

regarding this motion. Plaintiffs consent to a stay of proceedings subject to their reservation of

the right to take appropriate actions in this Court if necessary to enforce the preliminary

injunction order, including while the appeal is pending.

          The circumstances of this case make it appropriate for the Court to exercise its discretion

to stay further proceedings during the pendency of the appeal. Indeed, the Court’s discretion to

make such a determination is well-established:




1
    Substituted pursuant to Rule 25 of the Federal Rules of Civil Procedure.
                                                   1
          Case 1:20-cv-02107-JEB Document 28 Filed 01/22/21 Page 2 of 4




       [T]he power to stay proceedings is incidental to the power inherent in every court
       to control the disposition of the causes on its docket with economy of time and
       effort for itself, for counsel, and for litigants. How this can best be done calls for
       the exercise of judgment, which must weigh competing interests and maintain an
       even balance.

Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936); Belize Soc. Dev. Ltd. v. Gov’t of Belize, 668

F.3d 724, 732-33 (D.C. Cir. 2012).

       Defendants have filed an appeal of the Court’s preliminary injunction order. ECF No. 26;

NAD v. Trump, No. 20-5349 (D.C. Cir.). The Court of Appeals, in turn, has referred this case to

the Appellate Mediation Program for potential resolution. Proceeding with litigation in this Court

while the case is in mediation therefore would be unproductive.

       Moreover, a stay of proceedings would preserve party resources without harming the

interests of Plaintiffs. Plaintiffs would not be harmed by a stay of further proceedings pending

the outcome of the appeal because the preliminary injunction remains in effect. Indeed, as

previously noted, Plaintiffs consent to this motion subject to the reservation of all rights to take

any necessary and appropriate actions in this Court to enforce the preliminary injunction order,

including while the appeal is pending.

       For the foregoing reasons, Defendants respectfully request that the Court grant this

motion to stay further proceedings in this Court pending the outcome of the appeal.

       A proposed order accompanies this motion.




                                                  2
         Case 1:20-cv-02107-JEB Document 28 Filed 01/22/21 Page 3 of 4




Dated: January 22, 2021             Respectfully submitted,

                                    BRIAN M. BOYNTON
                                    Acting Assistant Attorney General

                                    /s/ August E. Flentje_________________
                                    August E. Flentje (N.Y. Bar No. 2921807)
                                    Special Counsel to the Assistant Attorney General
                                    United States Department of Justice
                                    Civil Division
                                    950 Pennsylvania Ave., NW
                                    Washington, D.C. 20530
                                    Tel: (202) 514-3309
                                    Fax: (202) 305-8470
                                    E-mail: august.flentje@usdoj.gov

                                    JENNIFER D. RICKETTS
                                    Branch Director
                                    Federal Programs Branch

                                    CARLOTTA P. WELLS
                                    Assistant Branch Director
                                    Federal Programs Branch


                                     /s/ Amber Richer__________________
                                    AMBER RICHER (CA Bar No. 253918)
                                    Trial Attorney
                                    U.S. Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L Street, NW
                                    Washington, D.C. 20530
                                    Tel: (202) 514-3489
                                    Email: amber.richer@usdoj.gov

                                    Attorneys for Defendants




                                       3
            Case 1:20-cv-02107-JEB Document 28 Filed 01/22/21 Page 4 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                  )
                                  )
NATIONAL ASSOCIATION OF THE DEAF, )
                                  )
      et al.,                     )
                                  )
     Plaintiffs,                  )                      Civil Action No. 1:20-cv-02107 (JEB)
                                  )
v.                                )
                                  )
JOSEPH R. BIDEN, et al., 1        )
                                  )
     Defendants.                  )
                                  )
                                  )

                                      [PROPOSED] ORDER

          Upon consideration of Defendants’ Consent Motion to Stay Proceedings Pending Appeal,

it is hereby ORDERED that Defendants’ motion is GRANTED.

          It is further

ORDERED that further proceedings in this case shall be STAYED pending resolution of

Defendants’ appeal from this Court’s Order granting Plaintiffs’ motion for preliminary

injunction.




_________________________________                     ____________________________________
Date                                                  HON. JAMES E. BOASBERG
                                                      United States District Judge




1
    Substituted pursuant to Rule 25 of the Federal Rules of Civil Procedure.
                                                  1
